Citation Nr: 1136531	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  11-06 035	)	DATE
	)
	)

On motion for revision of Board of Veterans' Appeals 
Decision of August 12, 1997


THE ISSUE

Whether the August 12, 1997 decision of the Board of Veterans' Appeals (Board) was clearly and unmistakably erroneous (CUE) in denying dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 and denying an effective date prior to January 28, 1985 for a 100 percent rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING

Moving party and her daughter
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from January 1977 to January 1979; he was awarded the Distinguished Flying Cross and the Bronze Star Medal.  The Veteran died in October 1994, and the moving party is the widow of the Veteran. 

The moving party and her daughter testified at a personal hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. in June 2010, and a copy of the hearing transcript is of record.

In December 2010, the Board remanded the issues of whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death, whether new and material evidence has been received to reopen a claim for dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318, and whether new and material evidence has been received to reopen a claim for an effective date prior to January 28, 1985 for a total disability rating based on individual unemployability due to service-connected disability to the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. for additional development.  

The Board has granted a motion to vacate the December 2010 Board remand under the provisions of 38 C.F.R. § 20.904(a) for a denial of due process. Pursuant to the moving party's request during the June 2010 hearing, the Board has also dismissed the claims that were the subject of the December 2010 remand, on the basis that the moving party has clarified that she sought revision of the Board's August 1997 decision. The moving party through her representative has submitted additional argument as to the motion, and the motion is ready for review. 


FINDINGS OF FACT

1.  The competent evidence of record as of the August 1997 Board decision undebatably demonstrates that, no later than August 10, 1983, the Veteran had service-connected PTSD that rendered him demonstrably unable to obtain and retain employment.

2.  But for CUE committed by VA in an August 1997 decision on a claim filed during the Veteran's lifetime, he would have been entitled to receive a 100 percent rating for service-connected PTSD for a continuous period of at least ten years immediately preceding death.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 have been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party in this matter is seeking revision of an August 1997 Board decision based on CUE.  She argues that CUE was committed because relevant evidence in the constructive, although not physical possession of VA was not considered by the Board in the August 1997 decision.  Consequently, the correct facts, as they were known at the time, were not before the adjudicator.  The Board finds CUE in the August 1997 Board decision, and the motion will be granted.

The Veteran died in October 1994.  At the time of his death, service connection was in effect for PTSD, evaluated as 30 percent disabling beginning September 8, 1981 and as 100 percent disabling beginning January 28, 1985.  

The controlling statute in this matter is 38 U.S.C.A § 1318.  It provides in relevant part that VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 1991).

The provisions of 38 U.S.C.A § 1318 were implemented by 38 C.F.R. § 3.22, which is the controlling regulation.  Although the applicable regulation has been amended since the moving party filed her claim in October 1994, the version then applicable provided in relevant part that:

       (1) The veteran's death was not caused by his own willful misconduct; and

(2) The veteran was in receipt of or for any reason (including receipt of military retired or retirement pay or correction of a rating after the veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation at the time of death for a service- connected disability that either:

(i) Was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular or unemployability rating from the date of the veteran's discharge or release from active duty for a period of not less than 5 years immediately preceding death.

38 C.F.R. § 3.22 (1994).

Thus, the provision applicable to this matter is 38 C.F.R. § 3.22(a)(2), requiring the demonstration of CUE in the challenged rating decision.  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) (Holding that pertinent case law has also held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 is allowable for claims filed prior to January 21, 2000, i.e., the effective date of the VA regulation prohibiting "hypothetical entitlement.").

Previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and generally will be accepted as correct in the absence of CUE.  The prior decision will be reversed or amended only where the evidence establishes this error.  See 38 U.S.C.A. § 5109A (West 1991); 38 C.F.R. § 3.105(a).

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In order for an alleged error to constitute CUE it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, supra.

A breach of VA's duty to notify and assist likewise does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  The Federal Circuit Court of Appeals (Federal Circuit) has determined that this includes situations when the RO is alleged to have breached the duty to assist a Veteran in obtaining relevant service treatment records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334 (Fed Cir. 1999)).

However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE.  See Vargas- Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993).

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), which was in effect at the time of the August 1997 Board denial, any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the veteran's claims folder, are in the constructive possession of the Board and must be considered. See Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

As now and in August 1997, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (1994).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1994).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1994).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Under the version of 38 C.F.R. § 4.132, Diagnostic Code 9411 relevant to this case, a 30 percent disability evaluation contemplated situations where psychiatric disability caused definite impairment of social and industrial adaptability.  A 50 percent rating was assigned when there was considerable impairment of social and industrial adaptability; a 70 percent evaluation was warranted when there was severe impairment of social and industrial adaptability.  To warrant a 100 percent disabled rating, the law required that it must be apparent that the attitudes of all contacts except the veteran's most intimate were so adversely affected as to result in virtual isolation in the community; or the veteran must have had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or he must be demonstrably unable to obtain or retain employment.  Each of the three criteria for a 100 percent rating under Diagnostic Code 9411 was an independent basis for granting a 100 percent rating.  Johnson v. Brown, 7 Vet.App. 95 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court noted that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate reasons and bases for its decision.  38 U.S.C.A. § 7104(d)(1).  

In VAOPGCPREC 9-93 (Nov. 9, 1993), the VA Office of General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  The Board is bound by this interpretation.  38 U.S.C.A. § 7104(c).  

In its August 1997 decision, the Board found that the RO did not clearly and unmistakably err in its March 1986 determination that the Veteran's PTSD symptoms did not have a significant increase until January 1985 - in the Board's decision of August 1997, it indicated that "at the time of the March 1986 RO rating decision [the evidence] did not indicate that the [V]eteran had severe PTSD symptoms until around 1985." (page 13 - Board decision). 

However, in July 2006 VA treatment records dated in the 1970's, which were not of record in March 1986 or August 1997 were received and entered into the claims folder.  Under the Bell rule, these records are held by law to have been in the constructive possession of VA.  

These records clearly and unmistakably demonstrate that the Veteran was having significant PTSD symptoms as early as 1972. In September of that year, the Veteran reported to a VA facility where he complained of insomnia; "problems on the job,"  disassociative episodes where he assaulted his wife; nightmares and hallucinations involving his Vietnam war experience; suicidal ideation with recent plan; homicidal rumination and impulse control difficulties. Although a "depressive neurosis" was suspected, a medical examiner also noted that the Veteran may have had a psychosis.  

Also received in July 2006 were VA treatment records dated in June 1979, which noted that the Veteran was having trouble adjusting since his Vietnam experiences.  Records for July 1979 reveal that the Veteran was hospitalized from July 16 to July 20, 1979 with psychiatric problems.  It was noted that he slept poorly secondary to nightmares of Vietnam; he was restricted to the ward while hospitalized.  A Medical Certificate and History dated on July 16, 1979 noted an episode of aggressive behavior several weeks earlier in a supermarket, in addition to problems with insomnia, realistic Vietnam nightmares, and headaches.  The diagnoses on July 16 were "Post V-N Battle Syndrome" and an explosive personality disorder.  

While hospitalized at a VA facility from September to October 1981 for blackout spells, with status post head trauma in service, the Veteran was attending a Vietnam Veterans Group.

When the records received in July 2006 are examined in light of all of the other evidence of record at the time of the March 1986 RO decision and the August 1997 Board decision, it is both clear and unmistakable that VA adjudicators were not aware of the correct facts and had they been so aware, would not have found that the Veteran did not begin to experience severe PTSD symptoms until 1985. Stated alternatively, clear and unmistakable error is present in the August 1997 Board decision. 

Given that that such error was present in the August 1997 Board decision, remaining is the question what disability rating should have been applied in March 1986 had the Board then found CUE. 

When the evidence of record in March 1986 is coupled with that received in July 2006, the evidence clearly supports a finding that the Veteran's service-connected PTSD was of such severity that he was demonstrably unable to retain employment. While the Veteran was noted to have had periodic jobs as a mechanic, the record indicates that his continued employment was not demonstrated. 

While it is true that the Veteran had a non-service-connected seizure disorder, as is noted above, the Veteran was treated for hallucinations, flashbacks, and assaultive behaviors and anxiety for the period prior to the post-service episode which apparently caused his seizures. Apart from the evidence obtained in July 2006 dated from the 1970's, a report of VA consultation in May 1983 reveals that the Veteran complained of daily nightmares and flashbacks of Vietnam, and PTSD was diagnosed.  He was to continue attending a Vietnam Veterans Group.  

According to a VA Memorandum dated on August 10, 1983 from three VA psychiatrists who had reviewed the Veteran's claims files, including the rating examinations of January 1982 and May 1983 and the relevant VA treatment reports, the correct current diagnosis was PTSD.

The Veteran was hospitalized from January 28, 1985 to March 13, 1985 primarily for PTSD, including complaints of nightmares and flashbacks of Vietnam; he was discharged because there was no inpatient PTSD program at the hospital.  He was hospitalized at another VA hospital from March to April 1985 for PTSD; he was noted to be doubtfully employable.


At all events, the moving party testified at a hearing in July 1997 that the Veteran had been unemployed since approximately 1981 due to severe symptoms of PTSD.

With consideration of the above, the competent record at the time of the August 1997 Board decision included evidence not considered by the Board that clearly demonstrated that the Veteran had significant symptoms of PTSD, especially involving nightmares and flashbacks of Vietnam, that rendered him unemployable, separately from his seizure disorder, since at least August 1983.  Consequently, there was CUE in the August 1997 Board denial of a 100 percent rating for PTSD prior to January 28, 1985.

If the Veteran was entitled to receive a 100 percent schedular for PTSD since at least August 1983, he was continuously rated totally disabled by a schedular rating for a period of 10 or more years immediately preceding death.  Consequently, the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have been met, and the moving party's motion is granted. 

Because the benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002)).


      ORDER ON NEXT PAGE
      
      
ORDER

Because there was CUE in the August 1997 Board denial of a 100 percent rating for service-connected PTSD prior to January 28, 1985, and the Veteran was entitled to receive a 100 percent schedular evaluation for service-connected PTSD for at least ten years immediately preceding his death, the Board decision of August 12, 1997 is vacated; the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have been met; and the motion is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


